Title: General Orders, 9 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 9th 1776
..


The General positively forbids covering the bottoms of Tents with Earth, as in a few days that situation, must render them totally unfit for service—The commanding Officer of each Corps, will take care to see that this Order is strictly complied with in his own Encampment—In Order that the regiments may get out of Tents as soon as possible, the Brigadiers may apply to the Qr Mr General for Boards, and under his direction, employ the spare time of their men in building Barracks, or Hutts, fit for Winter use. These Hutts, or Barracks, are to be built with regularity. The Works of defence are not to be retarded by these buildings; they are to be advanced by the men off duty, if tools are to be had for them to work.
The respective Brigadiers are to inquire into the state of the Ammunition of their Brigades, and every Colonel is to have a Box of spare Cartridges, to supply occasional deficiencies.
Edward Sherburne Esqr. is appointed Aide-De-Camp to General Sullivan, and is to be obeyed and respected accordingly.
David Dexter Esqr. is appointed to act as Brigade Major to the Brigade under Col. Lippet.
